






RETIREMENT AGREEMENT AND GENERAL RELEASE
This is a Retirement Agreement and General Release entered into by and between
Randy J. Potts, his heirs, legal representatives, legatees, successors and
assigns (hereinafter referred to as “Employee”) and Winnebago Industries, Inc.
(hereinafter referred to as “Company”).
In consideration of the mutual promises contained in this Agreement, Company and
Employee agree as follows:
1.Employee and Company agree that Employee’s employment with Company will end
August 6, 2015 (the “Retirement Date”).
2.Subject to Paragraph 12 and the other conditions set forth herein, Company
agrees to provide Employee with the following:
a.Severance Payments. Employee will be eligible to receive an amount equal to
Employee’s current annual base salary plus 3 weeks ($492,336 plus $28,404), less
legally required deductions, in two installments, the first installment of
$189,360 payable within 15 days of this Agreement becoming enforceable and the
second installment of $331,380 payable within 15 days following January 1, 2016.
The fifty-five (55) week Severance Period represents twenty-nine (29) weeks of
payments over and above what the Board in its discretion would award Employee if
he did not sign this Agreement. In addition, Company shall pay Employee a lump
sum of $275,012 within 15 days following January 1, 2016, less legally required
deductions, in consideration of any claims he may have had under the 2015
Officers’ Incentive Compensation Plan and/or the Officers Long Term Incentive
Plan for Fiscal Years 2013, 2014, and 2015.
b.Health and Welfare Benefits. Employee’s health insurance shall terminate on
the Retirement Date, and thereafter Employee will be eligible for COBRA
continuation coverage, provided he timely elects such coverage and meets the
other conditions, including timely payment of monthly premiums. The Company
shall pay Employee a lump sum of $15,360, which is approximately equivalent to
the premium cost of COBRA coverage during the Severance Period. This payment
shall have no effect on the length of time COBRA coverage is available to
Employee and is not intended to extend that time period. The payment shall be
made within 30 days from the Retirement Date, provided Employee has not
rescinded the Agreement. All other benefits such as life insurance, disability
insurance, 401(k) deferrals and match, and vacation accrual will cease as of
Employee’s Retirement Date.
c.Other Benefits. Employee’s stock awards granted in 2012, 2013, and 2014 have
shares remaining that are currently unvested. Upon this Agreement becoming
enforceable, Company will take appropriate actions to have all remaining
unvested shares vest. The balance of the stock award agreement provisions shall
remain enforceable and appropriate taxes will be withheld from either the
proceeds of shares sold, share withholding, other compensation payable
hereunder, or as otherwise paid by Employee. During his employment, Employee
participated in other benefit plans at Winnebago. Employee will be eligible to
continue participation in those plans to the extent that is permitted under the
terms of the plan documents or agreements and his rights to benefits shall be
and remain subject to the terms and conditions set forth in the plan documents
or agreements. A summary of the other benefit programs that you may be eligible
for is attached as Exhibit A.
d.Non-Disparagement By Company. Company agrees not to libel, slander or
disparage the Employee to any individuals or groups.

1

--------------------------------------------------------------------------------




3.The parties agree that the items identified in Paragraph 2 above are
consideration in addition to any payments or other benefits to which Employee
would otherwise be entitled, and include consideration of the waiver and release
of claims set forth in paragraph 5 below.
4.Employee agrees:
a.To retire from the Board of Directors of the Company, and as CEO and
President, and as a trustee of the Winnebago Industries Foundation effective
August 6, 2015 in the form attached hereto as Exhibit B;
b.He will not be entitled to, nor have any claim to, any compensation under (i)
the 2015 Officers Incentive Compensation Plan and/or (ii) the Officers Long Term
Incentive Plan for Fiscal Years 2013, 2014, and 2015.E
c.To cooperate with Company to complete or transfer all pending projects and
employment matters as determined by the Company prior to the Retirement Date;
d.To provide Company with reasonable cooperation and assistance, including
accurate and truthful testimony at trial if deemed necessary, for all lawsuits
or proceedings for which Employee’s testimony or cooperation may be warranted
after the Retirement Date. Company shall reimburse Employee for any reasonable
and necessary expense incurred as a result of Employee’s cooperation and
assistance;
e.To promptly return to Company no later than the Retirement Date all Company
materials and property, including but not limited to draft books, credit cards,
cash advances, price books and customer lists, cell phones, computers, and to
file Employee’s final expense report;
f.Not to use, copy or disclose directly or indirectly to anyone not connected
with Company any confidential information or trade secrets obtained during the
term of Employee’s employment with Company including any memoranda, books,
records, documents, or client lists for use outside of Company;
g.Not to solicit current Company employees to leave such employment for a period
of two years from the Retirement Date;
h.Not to libel, slander or disparage the Company or its policies or practices to
any individuals or groups; and
i.Not to apply for or otherwise seek employment with the Company (including, but
not limited to, placement by a temporary or staffing agency) at any time;
Employee further agrees that the Company shall have no obligation to consider
any application that Employee may submit in violation of this provision.
j.Not to accept employment with or participate as an investor, consultant, or
director in a company that would directly or indirectly compete with Company for
a period of two years from the Retirement Date within the United States or
Canada.
5. Subject to Paragraph 5(b) below and as a material inducement to Company to
enter into the Agreement, Employee, on Employee’s own behalf and on behalf of
Employee’s heirs, executors, agents, administrators, successors, assigns and
representatives, covenants not to sue and fully and forever releases, acquits
and discharges Company, its shareholders, partners, officers, directors,
employees, agents, attorneys, representatives, parents, subsidiaries, divisions,
affiliated companies, joint venture companies, insurers, customers, suppliers,
and successors (collectively the “Releasees”), of and from any and all actions,
causes of action, claims and demands whatsoever (collectively “claims”) that
Employee may have had, may now

2

--------------------------------------------------------------------------------




have, or may hereafter have against Releasees, including without limitation any
and all claims in any way related to or based upon Employee’s employment with
and/or Employee’s severance from employment with Company, including without
limitation any claims for unpaid wages, breach of contract, implied contract,
promissory estoppel, tortious conduct or claims arising under any federal or
state statute or law or local ordinance, including but not limited to: the Age
Discrimination in Employment Act (“ADEA”); the Older Workers Benefit Protection
Act (“OWBPA”); the Americans with Disabilities Act as Amended (“ADAA”); the
Family and Medical Leave Act (“FMLA”); Title VII of the Civil Rights Act of
1964; the Civil Rights Acts of 1991; the Employee Retirement Income Security Act
(“ERISA”); the Worker Adjustment and Retraining Notification Act (“WARN”);
Iowa’s or any other state’s fair employment practices laws; any other federal,
state or local law, including without limitation, any other federal, state or
local employment discrimination law; or claims arising under any public policy,
contract or covenant (express or implied) or common law. Provided, however, that
if the Company were to breach the Agreement, this release would not bar an
action by Employee against the Company to enforce its term(s).
a.On Employee’s own behalf and on behalf of Employee’s heirs, executors, agents,
administrators, successors, assigns and representatives, Employee specifically
waives any right or claim under the Age Discrimination in Employment Act of 1967
as amended and the Older Workers Benefit Protection Act (collectively referred
to as the “Act”). Employee acknowledges and agrees that this waiver of any right
or claim under the Act (hereinafter “Waiver”) is knowing and voluntary, and
specifically agrees as follows: (i) that this Waiver is part of a written
agreement between Employee and the Company; (ii) that this Agreement and this
Waiver are written in a manner which Employee understands; (iii) that this
Waiver specifically relates to rights or claims arising under the Act; (iv) that
Employee does not waive any rights or claims under the Act that may arise after
the date of execution of this Agreement and Waiver as set forth below; (v) that
Employee waives rights or claims under the Act arising on or before the
execution date of this Agreement in exchange for consideration in addition to
anything of value to which Employee is already entitled to receive; (vi) that
Employee is hereby advised in writing to consult with an attorney prior to
executing this Agreement and Waiver; (vii) that Employee has a period of
twenty-one (21) days within which to consider this Agreement and Waiver; (viii)
Employee’s execution of this Agreement during such 21 day period constitutes a
waiver of the remainder of the period; and (ix) that for a period of seven (7)
days following the execution of this Agreement and Waiver, Employee may revoke
the Agreement and Waiver, and the Agreement and Waiver will not become effective
or enforceable until the revocation period expires.
b.This Agreement covers both claims that Employee knows about and those Employee
may not know about. Employee expressly waives all rights afforded by any statute
that limits the effect of a release with respect to unknown claims. Employee
understands the significance of Employee’s release of unknown claims and
Employee’s waiver of statutory protection against a release of unknown claims.
c.This Agreement shall not affect Employee’s claims arising out of any social
security, workers’ compensation or unemployment laws, or under the terms of any
employee pension or welfare or benefit plans or programs of the Company, which
may be payable now or in the future to Employee. This Agreement shall not affect
Employee’s right to indemnification under the Company’s By-laws or any policy of
insurance for his employment as an officer, employee or services as a director
of the Company.
d.Employee warrants and represents that, other than any as referenced in this
Agreement, Employee has not filed a law suit or other complaint asserting any
claims that are released in this Agreement. Should any person, organization or
other entity file, claim, sue or cause or permit to be filed any civil action,
suit or legal proceeding against any of the Releasees involving any matter
occurring at any time up to the time Employee signs this Agreement, Employee
agrees not to seek or accept any personal or monetary relief in such action or
proceeding.

3

--------------------------------------------------------------------------------




6.This Agreement shall not be construed as an admission by Company of any wrong
doing or any violation of federal, state or local law, regulation or ordinance,
and Company specifically disclaims any wrongdoing whatsoever against Employee on
the part of itself, its employees, representatives or agents.
7.Employee represents and warrants that he is the sole owner of the actual or
alleged claims, demands, rights, causes of action and other matters which are
released herein; that the same have not been transferred or assigned or caused
to be transferred or assigned to any other person, firm, corporation or other
legal entity; that they have obtained all approvals necessary to enter into this
Agreement; and that he has the full right and power to grant, execute, and
deliver the releases, undertakings and agreements contained herein.
8.It is understood and agreed that for purposes of this Agreement the term
“Company” as used herein shall include not only Winnebago Industries, Inc., but
also its subsidiaries or affiliated companies, and all officers, directors and
employees of any of the foregoing.
9.To the extent that any provision of this Agreement shall be deemed by any
court to be unenforceable, such provision shall be deemed modified or omitted to
the extent necessary to make the remaining provisions enforceable; in that
event, the parties agree to use their best efforts to substitute a valid, legal
and enforceable provision, which insofar as practical, implements the purpose of
this Agreement.
10.Employee expressly acknowledges that Employee understands all the provisions
of this Retirement Agreement and General Release and is voluntarily entering
into this Agreement and Release.
11.All disputes arising from this Agreement and otherwise between the Company
and Employee as to state laws shall be governed by the laws of the State of
Iowa. The venue for any dispute between the parties arising from this Agreement
or otherwise shall be in Winnebago County, Iowa.
12.In the event Employee breaches any term or condition of this Agreement,
Employee shall immediately forfeit any future payments and repay to the Company
the payments and benefits he received under Paragraph 2 in excess of sum paid
which was roughly equivalent to the COBRA premium during the Severance Period as
provided in paragraph 2(b) .
13.In addition to the other remedies allowed by law and this Agreement, if
either party initiates any action or proceedings to enforce this Agreement, the
prevailing party in such action or proceeding shall be entitled to recover the
costs, including reasonable attorneys’ and expert witness fees.
14.This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof, and supersedes all prior oral or written
agreements, commitments or understandings with respect thereto.


 
 
WINNEBAGO INDUSTRIES, INC.
 
 
 
 
 
 
/s/ Scott C. Folkers
 
By:
/s/ Sarah Nielsen
August 6, 2015
Witness
 
 
Sarah Nielsen
Date
 
 
 
Its Vice President and CFO
 
 
 
 
 
 
 
 
 
 
 
/s/ Scott C. Folkers
 
 
/s/ Randy J. Potts
August 6, 2015
Witness
 
 
Randy J. Potts
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




4

--------------------------------------------------------------------------------




EXHIBIT A
Other Benefits Summary




Executive Share Option Program (KEYSOP)


The Executive Share Option Program will continue until the Employee elects to
exercise an option(s), notifies the Program Committee member, and pays the
exercise price. The Employee may exercise the option(s) at any time until the
option expiration date.




Stock Options and Stock Grants


All stock option grants and stock grants made by the Company are subject to the
specific terms in place at the time of those grants, which remain in effect and
are not modified by this Agreement. Except as provided in Section 2(c) of this
Agreement, all options and stock grants are subject to the specific vesting
provisions in place at the time of issuance.







--------------------------------------------------------------------------------








EXHIBIT B














August 6, 2015


Larry Erickson
Lead Independent Director
Winnebago Industries, Inc.
4065 Eagle Ridge Drive
Cedar Rapids, IA 52411-7880


Re:    Retirement


Dear Larry and the Rest of the Board of Directors:


Due to the circumstances we are all aware of, I hereby retire as the Chairman of
the Board (and from the Board of Directors), CEO and President of Winnebago
Industries, Inc., and as a trustee of the Winnebago Industries Foundation
effective immediately.


Sincerely,




Randy J. Potts



